Citation Nr: 1130800	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  07-31 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to VA pension benefits. 

2.  Entitlement to service connection for laceration to the back of the head.

3.  Whether new and material evidence has been received to reopen the claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to January 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May and August 2006 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran requested a hearing before the Board, but he failed to appear for a Board hearing scheduled in June 2011.  

The issue of service connection for schizophrenia under a merits analysis is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's only period of active service was from September 1981 to January 1984.

2.  The Veteran has a healed occipital scalp laceration scar as a result of the in-service laceration to that area in November 1982. 

3.  Service connection for schizophrenia was denied by the RO in June 2003.  The Veteran was notified of that decision and did not timely perfect an appeal.  

4.  The evidence received since the RO's decision relates to unestablished facts necessary to substantiate the Veteran's claim for service connection for schizophrenia and is neither cumulative nor redundant.



CONCLUSIONS OF LAW

1.  The Veteran's service is not qualifying service for VA pension benefits.  38 U.S.C.A. §§ 101, 1521, 1541 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.4, 3.203 (2010).

2.  The criteria for service connection for occipital area laceration scar are met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  The RO's June 2003 decision denying service connection for schizophrenia is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

4.  New and material evidence has been received; the claim for service connection for schizophrenia is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103 (West 2002), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and of which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide. VA also has certain duties to assist the claimant in developing the claim.

Any VCAA notice or assistance errors with respect to claim for service connection for laceration to the back of the head are harmless as service connection is being granted for occipital area head laceration scar.  With regard to the schizophrenia issue, the matter of compliance with VCAA will be addressed in any subsequent Board decision on the merits of that issue.  The claim for pension benefits is based entirely upon what is peacetime service under the law.  Accordingly, any VCAA notice deficiency is harmless.  The law does not require a useless act.   See Soyini v. Derwinski, 1 Vet. App. 541 (1991).  No VCAA assistance is necessary for the pension claim as there is no reasonable possibility that any assistance VA would provide would substantiate the claim.  38 C.F.R. § 3.159 (2010). 

Pension

Eligibility for VA benefits is governed by statutory and regulatory law which defines an individual's legal status as an appellant of active military, naval, or air service. 38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2010).

The Veteran seeks non-service-connected pension benefits.  Pension is provided for a Veteran with honorable active military service of 90 days or more during a period of war (or with a discharge or release from service during a period of war for a service- connected disability) who is permanently and totally disabled from non-service-connected disability not the result of the appellant's willful misconduct and who meets certain annual income limitation requirements.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).

Eligibility for VA pension benefits requires an initial showing that a Veteran served on active duty for at least 90 days during a period of war.  See 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3.  The term "period of war" is currently defined by statute to mean the Spanish-American War (from April 21, 1898 to July 4, 1902), the Mexican Border Period (from May 9, 1916 to April 5, 1917), World War I (April 6, 1917 to November 11, 1918), World War II (December 7, 1941 to December 31, 1946), the Korean Conflict (June 27, 1950 to January 31, 1955), the Vietnam Era (February 28, 1961 to May 7, 1975, for Veterans serving in Vietnam, and from August 5, 1964 to May 7, 1975, for all other cases), and the Persian Gulf War (from August 2, 1990 and ending on a date yet to be prescribed).  See 38 U.S.C.A. § 101; 38 C.F.R. § 3.2.

VA's determination of whether a claimant's service meets the threshold statutory service requirement is dependent upon service department records verifying the character of a claimant's service.  See 38 C.F.R. § 3.203.  A claim for non-service- connected pension benefits by a claimant whose service department records fail to show threshold eligibility lacks legal merit or legal entitlement and must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In this case, the Veteran's service documents show that his only period of active service was from September 1981 to January 1984.  This is subsequent to the Vietnam War and prior to the Persian Gulf War.  See 38 U.S.C.A. § 101; 38 C.F.R. § 3.2.  He does not dispute those dates of service, or allege that he served on active duty on any other occasion.  Nevertheless, he has appealed for pension benefits and feels that he is entitled to them since Social Security Administration (SSA) has found him permanently and totally disabled.  He also feels that entitlement is warranted because, while he was serving on the U.S.S. AMERICA (CV-66) in Portsmouth, England, they were called to be deployed to Lebanon and were told they were at war, and while off the coast of Lebanon, they brought 5 dead marines to his sleeping quarters.  

The Board recognizes the Veteran's honorable service.  However, none of the Veteran's period of service, even that off the coast of Lebanon, is recognized as wartime service under the law; and unlike with SSA law, under VA law, one must have wartime service as a prerequisite to qualifying for VA pension benefits.  While the Veteran may have been told that he was at war during service, what he was told is not controlling.  What is controlling are the periods of war that are listed in 38 C.F.R. § 3.2, and 38 C.F.R. § 3.3's prohibition of pension for those who did not serve during any of those periods of war.  The Board is bound by the law in this matter, and the pertinent statutes and regulations are clear that entitlement to the pension benefits sought requires, at a minimum, that the Veteran have served on active duty at some point during a period of war.  The Veteran's entire period of active service took place during peacetime, and he consequently is ineligible for VA pension benefits.

Under the controlling law and regulations outlined above, the Veteran's active duty service is not qualifying service for the pension benefit sought.  In cases such as this, where the law is dispositive, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  Sabonis, 6 Vet. App. at 430.

Service connection claims 

The issues before the Board involve claims of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as schizophrenia, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Head laceration

The Veteran claims service connection for a laceration to the back of his head.  Service treatment records show that he sustained a 1 1/2 inch laceration to the posterior portion of his head in November 1982.  The area around the laceration was cleaned and then stitched with #5-4.0 silk sutures.  In December 1982, the Veteran requested removal of the sutures.  The area was examined and found to have a well healed suture line in the occipital area.  The sutures were removed.  

On VA examination in November 2005, the skin in the Veteran's occipital area was examined, and there was no hair loss.  The scar area was completely healed and there was no keloid visible and no evidence of any complaints of discharge, infection, or cellulitis.  The diagnosis was a healed resolved 1982 scalp laceration.   

Based on the evidence, the Board finds that service connection is warranted for the completely healed laceration scar on the Veteran's occiput.  Service treatment records show that he sustained a laceration to the area in service and had it sutured, and the November 2005 VA examination report indicates that a healed scar exists, as supported by its description of a healed scar area.  In other words, there was an in-service injury and there is now evidence of current disability related to it.  These are the only service connection requirements.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Schizophrenia 

The RO denied service connection for schizophrenia in June 2003.  At the time, it noted that the Veteran's service medical records were silent for history, complaint, or treatment for schizophrenia or any other nervous condition.  VA outpatient treatment reports had shown that the Veteran had been diagnosed with and treated for paranoid schizophrenia, with the last VA treatment record being in June 2002.  However, the RO indicated that there was no indication that schizophrenia had been incurred or aggravated by service.  

The Veteran filed a notice of disagreement with the RO's June 2003 determination, but did not timely perfect an appeal after the RO issued a statement of the case on the matter in August 2004.  The Veteran filed his VA Form 9 in November 2004, outside of the appeal period.  Accordingly, the RO's June 2003 decision that denied service connection for schizophrenia is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The November 2004 VA Form 9 was treated by the RO as an application to reopen.  

If new and material evidence is received, a claim will be reopened.  38 U.S.C.A. § 5108.  

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining if evidence is new and material, its credibility is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence received since the June 2003 decision includes VA treatment records showing schizophrenia as early as December 1995.  Additionally, the Veteran has made additional arguments indicating that his schizophrenia had its onset in service due to service events including the occipital head injury which caused his occipital scalp laceration scar in service, and that he had difficulties shortly after service which he now feels represented schizophrenia.  

Certain details in his testimony are new and relate to the Veteran possibly having schizophrenia in or as a result of service.  See Shade v. Shinseki, 24 Vet. App. 110, 122 (2010).  The Board notes that this lay testimony is relevant to the issue of nexus, as it includes symptomatology in or near service.  Overall, the Board finds that this evidence relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for schizophrenia and is neither cumulative nor redundant.

Accordingly, as new and material evidence has been received, the Board finds that the claim of entitlement to service connection for schizophrenia is reopened.  See 38 U.S.C.A. § 5108.  The Board finds that additional evidentiary development is required prior to a de novo adjudication of the claim.



ORDER

Entitlement to VA pension benefits is not warranted.  To this extent, the appeal is denied. 

Entitlement to service connection for occipital scalp laceration scar is warranted.  New and material evidence has been received to reopen the claim of service connection for schizophrenia.  To this extent, the appeal is granted. 


REMAND

The Veteran's claim for service connection for schizophrenia has been reopened based on new and material evidence.  The Board notes that the Veteran argues through December 2006, April 2007, and April 2010 statements that his schizophrenia either had its onset in service or was caused by service events including the injury that caused his occipital scalp laceration in service in November 1982.  He states that he had work difficulties after trying to work as soon as he got out of the navy and that his head injury most likely caused that.  In light of the allegations, a VA examination with a medical opinion is necessary.  38 C.F.R. § 3.159.  Before this, however, the Veteran should be advised to obtain statements from others about what they observed about the Veteran in the year following service.  The Veteran has indicated that numerous individuals had noticed a change in him after he came back from service.  If statements are obtained from these individuals, describing what they noticed about the Veteran in the year following service, they might help support the Veteran's claim.

The Board also notes that the record suggests that the Veteran may have been awarded Social Security disability benefits.  Although a request for Social Security records was made in 2003, it is not clear from the record whether all such records were received.  This may be significant in that the Veteran appears to claim that he was awarded Social Security benefits years ago and that his schizophrenia was first diagnosed in 1986.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should advise the Veteran to submit detailed statements from individuals who knew him in service or in the year following service, about what they noticed about him psychiatrically at that time.  

2.  The RO should contact the Social Security Administration and request copies of all decisions made on claims made by the Veteran subsequent to 1983 together with all associated medical records. 

3.  After completion of the above, the RO should, schedule the Veteran for a VA psychiatric examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

The examiner should express an opinion as to whether it is at least as likely as not (a probability of 50 percent or higher) that the Veteran's schizophrenia had was manifested during service or is related to any in-service disease, injury, or event, including the November 1982 head injury which caused an occipital laceration scar.  The examiner should also render an opinion with reasons as to whether it is at least as likely as not (a probability of 50 percent or higher) that the Veteran's schizophrenia was manifest within one year post-service.  

A rationale for all opinions should be furnished.

4.  Thereafter, the RO should again consider the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


